ORDER

PER CURIAM.
Appellant, Arthur V. Lee, appeals from a jury-trial conviction in the Circuit Court of the County of St. Louis of two counts of sale of a controlled substance, in violation of RSMo § 195.020 (1986), for which appellant was sentenced to concurrent twelve-year terms of imprisonment. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is not clearly erroneous. As we further find no jurisprudential purpose would be served by a written opinion, we *670affirm the circuit court’s order pursuant to Rule 30.25(b).